Case 3:20-cv-00107-MMH-PDB Document 12 Filed 06/11/20 Page 1 of 4 PageID 33



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

FRANK RONNIE HALL,

             Plaintiff,

v.                                                         NO. 3:20-cv-107-J-34PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      In this case challenging the Commissioner of Social Security’s denial of Frank
Hall’s application for benefits, the Commissioner moves to stay the case for ninety
days or until the Social Security Administration (“SSA”) can prepare the transcript
of the agency record. Doc. 10. Hall opposes the motion. Doc. 11.

      In a denial-of-benefits case, as part of the Commissioner’s answer, the
Commissioner must “file a certified copy of the transcript of the record including the
evidence upon which the findings and decision complained of are based.” 42 U.S.C.
§ 405(g). Here, Hall filed the complaint in February 2020. Doc. 1. In May 2020, the
Commissioner filed the motion to stay. Doc. 10. The Commissioner has filed nothing
else, and the Court has not entered a case management and scheduling order.

      The Commissioner states that, because of the novel coronavirus pandemic, the
SSA has suspended in-person services to the public to focus on providing critical
services remotely. Doc. 10 at 1–2. The Commissioner explains the Office of Appellate
Operations (“OAO”) in Virginia compiles the transcript for each case, and the OAO’s
operations have been “significantly impacted” since employees began teleworking on
March 16. Doc. 10 at 2. Relying on a declaration by Christianne Voegele, the Chief of
Case 3:20-cv-00107-MMH-PDB Document 12 Filed 06/11/20 Page 2 of 4 PageID 34



Court Case Preparation and Review Branch 1 and Acting Chief of Court Case
Preparation and Review Branch 3 for the OAO, the Commissioner explains that,
normally, recordings of ALJ hearings are downloaded onto discs and encrypted to
protect personally identifiable information; the OAO securely sends the discs to a
private contractor for transcription of the hearing recording through a daily pickup
and delivery service; the contractor returns a paper copy of the hearing transcript;
and the OAO scans the hearing transcript into an electronic record or adds a paper
copy to a case file and then prepares the entire administrative transcript to be filed
in each case. Doc. 10 at 2.

      The Commissioner states that, here, the OAO did not send the hearing
recording for transcription before remote work began on March 16. Doc. 10 at 3. After
obtaining approval for a new secure process to email encrypted hearing recordings to
contractors for transcription, the OAO has had “technical difficulties” transmitting
larger files because some contractors cannot accept audio files over 20 megabytes,
and the OAO is working to compress and transmit the files. Doc. 10 at 3. The
Commissioner explains the audio file here is too large for the contractor to receive,
and the OAO is “working on a solution.” Doc. 10 at 3–4. The Commissioner requests
that, “[g]iven the volume of pending cases,” the Court “stay the proceedings in this
case for ninety [] days or until such time as [the Commissioner] is able to produce a
certified transcript of the record, whichever comes sooner.” Doc. 10 at 4.

      Much of the information in Voegele’s declaration is explained in the motion.
Doc. 10-1. She otherwise states the following. She processes appeals of claims to
federal court in the Eleventh and other judicial circuits. Doc. 10-1 at 2. Upon
notification of a civil action, the OAO must locate the plaintiff’s file, which is stored
either electronically or in hardcopy and contains evidentiary and procedural
documents and the recording of any hearing. Doc. 10-1 at 2. If the claim is timely
filed, the OAO sends the hearing recording to the contractor for transcription. Doc.
10-1 at 2. The contractor can take up to twenty days to transcribe the hearing but


                                           2
Case 3:20-cv-00107-MMH-PDB Document 12 Filed 06/11/20 Page 3 of 4 PageID 35



usually does so in five to ten days. Doc. 10-1 at 3. Each transcription includes a
certification statement by a transcriber and proofreader. Doc. 10-1 at 3. The OAO
continues to work to complete the preparation of transcripts remotely and “prioritizes
the preparation of the certified administrative records based on receipt dates, with
the oldest receipt dates processed first,” including court remands. Doc. 10-1 at 5.

      Hall responds his file is 23 megabytes, the file could be split into two smaller
files or compressed to send to the private contractor, and a three-month stay is
unreasonable given the technical issue. Doc. 11 at 2. He contends that social-security
plaintiffs generally have been waiting for many years to have their cases resolved
and should not be made to wait for an uncertain amount of time. Doc. 11 at 2. He
complains the Commissioner has not asked the Court to impose a deadline for a
status update. Doc. 11 at 2.

      Hall contends a stay is unduly prejudicial because of his health and the time
his application has been pending and a stay does not guarantee the technical issue
can be resolved. Doc. 11 at 3. He states, “To ensure that disability claims are not
indefinitely delayed, in the short term, plaintiffs should be permitted to reference in
court the Exhibits in Social Security Disability cases that have already been marked
and numbered. These marked and numbered exhibits can be cited in the briefings of
counsel without prolonging the adjudication of the claims.” Doc. 11 at 3. He contends
that, if the Court grants the motion, the Commissioner must “provide status reports
every 30 days on the progress of the new process [for] transcription assembly.” Doc.
11 at 3.

      A court has “broad discretion to stay proceedings as an incident to its power to
control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). A court must weigh
competing interests, Landis v. North Amer. Co., 299 U.S. 248, 255 (1936), considering
the scope of, reasons for, and duration of the stay, Hines v. D’Artois, 531 F.2d 726,
733 (5th Cir. 1976). This Court has recently granted similar (but unopposed) motions
to stay social-security cases until the OAO can compile the full administrative

                                          3
Case 3:20-cv-00107-MMH-PDB Document 12 Filed 06/11/20 Page 4 of 4 PageID 36



transcript, either staying the case for 90 days or directing the Commissioner to file a
status update within 90 days. See, e.g., Whitfield v. Comm’r of Soc. Sec., 3:20-cv-63-
J-32PDB; Frazier v. Comm’r of Soc. Sec., 3:20-cv-153-J-32PDB; Carnes v. Comm’r of
Soc. Sec., 6:20-cv-404-Orl-41PDB.

       The Commissioner has provided good cause for the stay. The pandemic has
delayed jury trials and other proceedings. See In re: Coronavirus Public Emergency,
No. 3:20-mc-5-J-32. The Commissioner has explained in detail the OAO’s processes
and resulting need for a stay. Hall has provided no detail about his health or other
circumstances that justify requiring the OAO to expedite or change procedures to
accommodate the transcript, particularly given the “volume of pending cases,” Doc.
10 at 4, with this technical issue. And there is no benefit to the piecemeal briefing
Hall suggests as an alternative given that either party may later need to refer to the
hearing transcript, and the Court should have access to it to ensure any decision is
based on the whole record. Any stay will not be indefinite, and the Court will not
order a status update every thirty days because a ninety-day stay is reasonable.

       The Court grants the motion, Doc. 10, and stays the case until August 6,
2020. The clerk is directed to administratively close the case during the stay. If the
Commissioner can file the answer and administrative transcript before that date, the
Court will lift the stay earlier.

       Ordered in Jacksonville, Florida, on June 11, 2020.




c:     Counsel of Record




                                          4
